

115 S1207 IS: FUELS Act
U.S. Senate
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1207IN THE SENATE OF THE UNITED STATESMay 23, 2017Mrs. Fischer (for herself, Mr. Risch, Mr. Boozman, Mr. Wicker, Mrs. Ernst, Mr. Moran, Mr. Sasse, Mr. Hoeven, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Resources Reform and Development Act of 2014 with respect to the application of
			 the Spill Prevention, Control, and Countermeasure rule to certain farms,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Farmers Undertake Environmental Land Stewardship Act or the FUELS Act. 2.Applicability of spill prevention, control, and countermeasure ruleSection 1049 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 1361 note; 128 Stat. 1257; 130 Stat. 1902) is amended—
 (1)in subsection (b)— (A)in paragraph (1)(B), by striking 20,000 and inserting 42,000;
 (B)in paragraph (2), by striking subparagraph (A) and inserting the following:  (A)an aggregate aboveground storage capacity greater than 10,000 gallons but less than 42,000 gallons; and; 
 (C)in paragraph (3)— (i)by striking subparagraph (A) and inserting the following:
						
 (A)with an aggregate aboveground storage capacity of less than or equal to 10,000 gallons; and; and (ii)in subparagraph (B), by striking ; and and inserting a period; and
 (D)by striking paragraph (4); (2)in subsection (c)(2)(A)—
 (A)in clause (i), by striking 1,000 and inserting 1,320; and (B)in clause (ii), by striking 2,500 and inserting 3,000; and
 (3)by striking subsection (d).